  Case 16-60348          Doc 38     Filed 11/12/19 Entered 11/12/19 13:21:44        Desc Main
                                      Document     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MINNESOTA


In re:                                               Chapter 13

Matthew Joel Chan,                                   Case No.: 16-60348
Shannon Christine Chan
aka Shannon Christine Rettig,

                                  Debtor(s).


                            ORDER GRANTING RELIEF FROM STAY


         This case is before the court on the motion of Wells Fargo Bank, N.A. for relief from the

automatic stay imposed by 11 U.S.C. § 362(a).

         Based on the record, the court finds that grounds exist under 11 U.S.C. § 362(d) to

warrant relief.

         IT IS ORDERED:

         1.       The motion for relief from stay is granted as follows.

         2.       The automatic stay imposed by 11 U.S.C. § 362(a) is terminated such that the

movant may exercise its rights and remedies under applicable nonbankruptcy law with respect to

the following property:




                                                   1
 Case 16-60348      Doc 38     Filed 11/12/19 Entered 11/12/19 13:21:44                      Desc Main
                                 Document     Page 2 of 2




      Lots 1 and 2, Block 7, Original Townsite (now City) of Carlos
      Subject to that certain mortgage dated October 12, 2012, and recorded in the Office of the
      Douglas County Recorder on October 15, 2012, as Document Number 351530.

      3.     Notwithstanding Fed. R. Bankr. P. 4001(a)(3), this order is effective immediately.


DATED: November 10, 2019                           /e/ Michael E. Ridgway
                                                  ______________________________
                                                  Michael E. Ridgway
                                                  Chief United States Bankruptcy Judge


                                                       NOTICE OF ELECTRONIC ENTRY AND
                                                       FILING ORDER OR JUDGMENT
                                                       Filed and Docket Entry made on11/12/2019
                                                       Lori Vosejpka, Clerk, by SLS




                                              2
